122 Ariz. 57 (1979)
593 P.2d 280
Steven H. GREENFIELD, Burton J. Greenfield and Helen P. Greenfield, his wife, Appellants and Cross-Appellees,
v.
Douglas Ellis CHEEK, Appellee and Cross-Appellant.
No. 14074-PR.
Supreme Court of Arizona, In Banc.
March 23, 1979.
Dushoff & Sacks by David C. Tierney, Phoenix, for appellants and cross-appellees.
*58 Filipe K. Johannson, Phoenix, and Richard A. Nulle, Scottsdale, for appellee and cross-appellant.
CAMERON, Chief Justice.
The petition for review is granted. The decision of the Court of Appeals in Greenfield v. Cheek, 122 Ariz. App. 70, 593 P.2d 293 (1978) is approved and adopted as the opinion of this court. Anything to the contrary in Washington National Corp. v. Thomas, 117 Ariz. 95, 570 P.2d 1268 (App. 1977) and Baker v. Walston & Co., Inc., 7 Ariz. App. 590, 442 P.2d 148 (1968) is hereby disapproved.
STRUCKMEYER, V.C.J., and HAYS, HOLOHAN and GORDON, JJ., concur.